Citation Nr: 0323673	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  98-12 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral heel contusions.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veteran 
Affairs (VA) Regional Office in New York, New York.  
Jurisdiction over the veteran's claims folder was 
subsequently transferred to the RO in Buffalo, New York.

In July 1999, the veteran appeared at a hearing before a 
hearing officer at the RO.  A complete transcript of this 
hearing is of record.

The Board also notes that in August 2001, the veteran filed a 
claim to reopen his previously denied claim for epididymitis.  
The record does not reflect that the RO has adjudicated this 
claim.  Therefore, this matter is referred to the RO for 
appropriate action.


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).  The liberalizing provisions of the VCAA and 
the implementing regulations are applicable to the 
appellant's claims.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the RO has not complied with the 
notification or duty to assist requirements of the VCAA and 
the implementing regulations.  In particular, the Board notes 
that the veteran has not been sent a letter or any other 
documentation complying with the notification requirements of 
the VCAA.  Moreover, he has not been afforded a VA 
examination of his feet since 1998, nor has he been afforded 
a VA examination to determine the etiology of any currently 
present skin disorders or any currently present left knee 
disorders.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should send the veteran a 
letter that provides the notice 
required under 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 with respect to each 
of his claims.  The veteran should be 
informed that any evidence and 
information submitted in response to 
the letter must be received by the RO 
within one year of the date of the RO's 
letter and that if the case is returned 
to the Board, the Board will not be 
able to adjudicate his claims until the 
one-year period for response has 
expired unless he waives the one-year 
response period.

	2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence and information identified, 
but not provided, by the veteran.

3.  When all indicated record 
development has been completed, the 
veteran should be scheduled for an 
orthopedic examination in order to 
determine the nature, extent, and 
etiology of any currently present left 
knee disability.  The claims folder 
must be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed.  Based on the 
results of the examination and the 
review of the claims folder, the 
examiner should provide an opinion with 
respect to each currently present left 
knee disorder as to whether it is at 
least as likely as not that the 
disorder is etiologically related to 
the veteran's military service.  

The supporting rationale for each 
opinion expressed must also be 
provided.

4.  The veteran should also be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present skin disorders.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any 
indicated studies should be performed.  
Based on the results of the examination 
and the review of the claims folder, 
the examiner should provide an opinion 
with respect to each currently present 
skin disorder as to whether it is at 
least as likely as not that the 
disorder is etiologically related to 
the veteran's military service.  

The supporting rationale for each 
opinion expressed must also be 
provided.

5.  The veteran also should be 
scheduled for an examination by an 
examiner with appropriate expertise to 
determine the current degree of 
severity of his service-connected 
disability of the heels.  The claims 
folder must be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed.  
The RO should ensure that all 
information required for rating 
purposes is provided in the examination 
report.  


6.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.  The veteran need take no action until he 
is otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




